                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    COLONY INSURANCE COMPANY,                        Case No. 18-cv-00519-SI
                                   8                   Plaintiff,
                                                                                         ORDER RE: DISCOVERY
                                   9            v.
                                                                                         Re: Dkt. No. 63
                                  10    MT. HAWLEY INSURANCE COMPANY,
                                        et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties have submitted a discovery dispute to the Court. The parties disagree about

                                  14   how to calculate the number of interrogatories propounded by plaintiff and thus whether plaintiff

                                  15   has exceeded the limit granted by the Court (50). At issue are 11 requests for admission (“RFAs”)

                                  16   with corresponding interrogatories (Interrogatory No. 31, Set 2) asking, for each denial: (1) all

                                  17   facts upon which the denial is based, (2) the names, addresses, and phone numbers of all persons

                                  18   who have knowledge of those facts, and (3) the identification of all documents that support the

                                  19   denial. Mt. Hawley denied 10 of the 11 RFAs.

                                  20          Plaintiff argues that the RFAs all relate to defendant Mt. Hawley’s online claims

                                  21   investigation, and thus that the 11 separate RFAs should be considered as a single RFA and the

                                  22   corresponding interrogatories should be counted as three: one asking for the facts, one asking for

                                  23   the names, addresses and phone numbers, and one asking for the documents.            Mt. Hawley

                                  24   contends that plaintiff propounded three separate interrogatories for each separate RFA, and thus

                                  25   that plaintiff’s Interrogatory No. 31 counts as 30 interrogatories (10 RFA denials, with 3

                                  26   interrogatory subparts).

                                  27          There is “a strong presumption that each underlying request for admission constitutes a

                                  28   separately countable subpart.” Safeco of Am. v. Rawstron, 181 F.R.D. 441, 446 (C.D. Cal. 1998).
                                   1   “[A]n interrogatory that asks the responding party to state facts, identify witnesses, or identify

                                   2   documents supporting the denial of each request for admission contained in a set of requests for

                                   3   admissions usually should be construed as containing a subpart for each request for admission

                                   4   contained in the set.” Id.

                                   5          This does not mean, of course, that every interrogatory of this sort necessarily
                                              contains a separate subpart for each underlying request for admission. In principle,
                                   6          the requests for admissions must be examined and the relationship among them
                                              must be determined. For example, perhaps an interrogatory seeking the basis for
                                   7          the denial of three requests for admissions which asked the responding party to
                                              admit that a specified meeting occurred on May 25, May 26, or May 27 should not
                                   8          be viewed as containing three subparts because each of the three requests for
                                              admissions concerned the same subject, that is, the date on which a specified
                                   9          meeting took place. Where the underlying requests for admissions concern
                                              different, separate, or discrete matters, however, the interrogatory should be viewed
                                  10          as containing a subpart for each request
                                  11   Id.

                                  12          The Court agrees with defendant that plaintiff’s RFAs concern different matters, and thus
Northern District of California
 United States District Court




                                  13   that Interrogatory Set 2 should be counted as 3 separate interrogatories for every RFA denial.

                                  14   Plaintiff’s assertion that the RFAs all relate to Mt. Hawley’s online claims investigation frames the

                                  15   subject too broadly. The RFAs addressed separate and distinct subjects, such as when Mt. Hawley

                                  16   “obtained” specific documents and when various construction projects were performed or

                                  17   completed.    Plaintiff complains that defendant’s verified RFA and interrogatory answers force

                                  18   plaintiff to “take defendant’s word” regarding how it handled plaintiff’s claim.           However,

                                  19   defendant states it also produced contemporaneous diary notes, and that a deposition of a Mt.

                                  20   Hawley representative is scheduled for December 12, 2018. Plaintiff can explore unanswered

                                  21   questions about defendant’s claims handling in the deposition.1

                                  22          Plaintiff requests leave to propound additional interrogatories in the event the Court

                                  23   concludes that plaintiff has exceeded the limit. The Court finds that plaintiff’s proposed additional

                                  24   interrogatories are burdensome and not proportional to the needs of the case. Several of the

                                  25   proposed interrogatories are broadly framed and could be considered to consist of multiple

                                  26
                                  27          1
                                                 The parties’ letter brief does not state who will be deposed, but presumably defendant’s
                                  28   claims handling practices, and specifically defendant’s handling of plaintiff’s claim, will be
                                       subjects of the deposition.
                                                                                          2
                                   1   interrogatories within a single interrogatory, such as the interrogatory asking for all facts that John

                                   2   McKee researched information online prior to denying plaintiff’s claim, including the date and

                                   3   time of research, the subject of the research, the information obtained through the research, where

                                   4   the research took place, and any information corroborating the research. Several of the proposed

                                   5   interrogatories ask defendant to identify documents relevant to the claims handling process:

                                   6   plaintiff can reframe those interrogatories as document requests. Finally, as stated above, plaintiff

                                   7   can ask questions about the online research performed as part of the claims handling process in the

                                   8   deposition.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: November 19, 2018                      ______________________________________
Northern District of California
 United States District Court




                                                                                       SUSAN ILLSTON
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
